Conley Byrd, Justice. Following the remand of this case to the Arkansas Savings and Loan Association Board pursuant to our decision in Arkansas Savings & Loan Ass'n Board v. Central Arkansas Savings & Loan Ass'n, 256 Ark. 864, 510 S.W. 2d 872 (1974), the Arkansas Savings and Loan Association Board again sustained the protest of appellant Security Savings & Loan Association by denying Central Arkansas Savings & Loan Association’s application for a charter. Before the order denying the application had been served upon the parties, appellant’s counsel picked up a copy of the order at the Board’s office and, notwithstanding that his protest had been sustained, filed an appeal in the Circuit Court of Pulaski County. Thereafter appellee, Central Arkansas Savings and Loan Association, filed an appeal in the Circuit Court of Faulkner County. The Circuit Court of Pulaski County upon motion transferred the appeal pending therein to the Circuit Court of Faulkner County. From that order appellant brings this appeal which we dismiss for the reasons stated in Arkansas Savings & Loan Ass’n Board v. Corning Savings & Loan Ass’n, 252 Ark. 264, 478 S.W. 2d 431 (1972). Appeal dismissed.